Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: 
The prior arts of record fail to teach or reasonably suggests the method performed by a first node and a first communication node, comprising in combination:
“encoding an information bit sequence based on a base parity check matrix and a lifting size Z to obtain an encoded bit sequence;
generating a master bit sequence based on the encoded bit sequence, wherein the master bit sequence includes Neb pits, bit 0 to Neb -1, that are selected from bits 2*Z to 2*Z+NC -1 in the encoded bit sequence;
selecting a subset of the master bit sequence according to a rate matching rule to obtain a rate matched bit sequence;
interleaving the rate matched bit sequence to obtain a to-be-transmitted bit sequence; and
transmitting the to-be-transmitted bit sequence to a second node”.
Hence, the prior arts of record do not anticipate nor render obvious the claimed inventions.  Thus, claims 1-20 are allowable over the prior arts of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

/PHUNG M CHUNG/            Primary Patent Examiner, Art Unit 2111